DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communications: Amendment, filed on 02/09/2021.  This action is made FINAL.  

2.	Claims 1-15, 17-21 are pending in the case.  Claims 1, 8 and 15 are independent claims.  Claims 1, 5-8 and 12-15 have been amended. Claim 21 is newly added.  Claim 16 is cancelled.


Response to Arguments

Applicant’s arguments, see Applicant’s Remarks p. 13, filed February 9, 2021, with respect to the rejection(s) of claim(s) 1-15, and 17-20 under 35 U.S.C. 102(a) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pekka Siltanen et al., US 2019/0108683 A1.




Independent claim 15

Applicant argues Valli 683’ (hereinafter Siltanen) fails to disclose integrating portions of past image data and past mesh data that include the portion of the real world environment occupied by the camera at a previous time when the camera was not present in the 3D representation.

	In response, Siltanen teaches capturing local features in advance (Para 46, 50, 56), using one or more cameras (Fig. 9), to generate 3D data that provide scene portions relevant to a desired perspective to display (Fig. 4, 8).  Based on the foregoing rationale, as well as the following rejection, Siltanen discloses integrating portions of past image data and past mesh data that include the portion of the real world environment occupied by the camera at a previous time when the camera was not present in the 3D representation.



Applicant argues claim 17 and new claim 21 are allowable for its dependency from an allowable base claim, and for the additional features that each recites.

In response, claims 17 and 21 are not allowable over the new rejection in view of Siltanen et al., US 2019/0108683 A1 nor the additional features that it recites.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 and 17-21 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pekka Siltanen et al., US 2019/0108683 A1.



Independent claim 1, Siltanen discloses a system (i.e. a telepresence system - Fig. 18) comprising: 



a computer-readable medium having encoded thereon computer-executable instructions  (i.e. camera marker, e.g. tablet computer, includes stored software containing program instructions – Para 189, 203) to cause the one or more data processing units to:

receive real-time sensor data captured by one or more sensors of a first computing device located in a real-world environment  (i.e. multiple sensors capture local features to provide a 3D representation of the scene – Para 46,50; 3D sensors capture local features in advance – Para 78, 95, 96), the sensor data comprising an image of the real-world environment and mesh data derived from a depth scan of the real-world environment, the real-time sensor data captured from a first perspective of the one or more sensors (i.e. multiple sensors capture local features from different angles to provide a 3D representation of the scene – Para 46,50; 3D depth sensors in 3D cameras scan the environment – Para 78, 95):

receive input data from a user of a second computing device indicating a user – selected second perspective of the same real-world environment that is different from the first perspective (i.e. remote participant/device – Fig. 3 “312” - selects area of interest from the received live video – Para 68; remote user send a local user virtual 

generate a three-dimensional (3D) representation of the real-world environment from the real-time sensor data (i.e. multiple sensors capture local features to provide a 3D representation of the scene – Para 46,50); and

transmit data to the second computing device that causes the second computing device to render the 3D representation of the real-world environment in a user interface (UI) from the second perspective (i.e. send 3D information from the local environment to the remote device/user – Para 60, 79; 3D data associated with features in the selected area/region of interest is received at the remote device – Para 68).



Claim 2, Siltanen discloses a system of claim 1, wherein the instructions further cause the one or more data processing units to:

augment the 3D representation of the real-world environment with a past sensor data captured by the one or more sensors of the first computing device at a time point in the past so that the 3D representation of the real-world environment rendered in the UI of the second computing device is created from both the real-time sensor data and the past sensor data (i.e. the 3D environment data corresponding to the position of the 


Claim 3, Siltanen discloses a system of claim 1, wherein the instructions further cause the one or more data processing units to:
receive a second image and second mesh data captured by a second camera (i.e. multiple sensors capture local features to provide a 3D representation of the scene – Para 46, 50); and

integrate the second image and second mesh data into the 3D representation of the real- world environment (i.e. send 3D information from the local environment to the remote device/user – Para 60, 79; 3D data associated with features in the selected area/region of interest is received at the remote device – Para 68; the 3D model that appears to the remote viewer includes the intersecting portion of the 3D model of the environment – Para 84).  






 


Claim 5, Siltanen discloses a system of claim 1, wherein the floor map includes a representation of a virtual camera indicating the second perspective that is rendered on the second display (i.e. a telepresence system – abstract; Fig. 6 - that provides an overhead view including a representation of a virtual camera in the AR session – Fig. 4A “414”; Para 79; 3D view provided to remote users – Para 85; virtual camera position controls displayed perspective – Para 82; Fig. 4C).




Claim 6, Siltanen discloses a system of claim 5, wherein data received from the second computing device indicating movement of the representation of  the virtual camera within the floor-map causes the system to change the second perspective of the 3D representation of the real-world environment that is rendered on the second computing device (i.e. 3D view provided to remote users – Para 85, 88; virtual camera control command provided for a remote location generates a corresponding perspective view - Para 208; the remote user may send virtual camera location/parameters to a local user that generates the appropriate view to send to the remote user or the remote user may change the virtual camera in real time – Para 82; Fig. 4C).




Claim 7, Siltanen discloses system of claim 5, wherein changing the perspective of the second computing device rendering the perspective of the real-world environment generates data that causes the system to change the location or orientation of the representation of the virtual camera in the floor-map (i.e. the remote user may change the virtual camera in real time which generates the appropriate view having virtual camera location/parameters to send to the remote user – Para 82; Fig. 4C; providing perspective view of 3D environment from selected virtual camera location or perspective view of the user terminal – Para 81, 82; Fig. 4C).



Independent claim 8, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein. Siltanen additionally discloses receive past sensor data captured by the one or more sensors at a time point in the past; [and] integrate the past sensor data into the 3D representation of the real-world environment (i.e. the 3D environment data corresponding to the position of the selected perspective, e.g. virtual camera position, is provided to the remote device – Para 82; Fig. 4C; the 3D model that appears to the remote viewer includes live video of the field of view of the local user and the intersecting portion of the 3D model of the environment – Para 84; intersecting portions of the 3D model provided by multiple sensors that captured local features in advance– Para 46, 50, 56).



Claim 9, Siltanen discloses the computing device of claim 8, wherein the real-time sensor data is captured during a meeting (i.e. the environment may be a video meeting – Para 64) and the past sensor data was captured using the one or more sensors earlier in the meeting (i.e. multiple sensors capture local features in advance to provide a 3D representation of the scene – Para 46,50, 56).  







Claim 11-14 and 18, the corresponding rationale as applied in the rejection of claims 4-7 applies herein.




Independent claim 15, Siltanen a method employed by a computing device comprising: receiving real-time sensor data captured by one or more sensors located in a real-world environment (i.e. multiple sensors capture local features to provide a 3D representation of the scene – Para 46,50; 3D sensors capture local features in advance – Para 78, 95, 96), the sensor data comprising a first image of the real-world environment and a first mesh data derived from a depth scan of the real-world environment, the real-time sensor data captured from a first perspective of the one or more sensors (i.e. multiple sensors capture local features from different angles to provide a 3D representation of the scene – Para 46,50; 3D depth sensors in 3D cameras scan the environment – Para 78, 95); 



generating a three-dimensional (3D) representation of the real-world environment from the real-time sensor data (i.e. multiple sensors capture local features to provide a 3D representation of the scene – Para 46,50);

receiving a second image of the real-world environment and second mesh data derived from a second depth scan of the real-world environment captured by a camera, the camera located at a separate physical location in the real-world environment than the one or more sensors (i.e. multiple sensors capture local features to provide a 3D representation of the scene – Para 46, 50; Fig. 7); Serial No.: 15/994,585-7- Alty Docket No.: MS1-9216US 

Atty/Agent: Benjamin A. KeimNewport IP, LLCaugmenting the 3D representation of the real-world environment with the second image and the second mesh data (i.e. the 3D environment data corresponding to the position of the selected perspective, e.g. virtual camera position, is provided to the remote device – Para 82; Fig. 4C; the 3D model that appears to the remote viewer includes live video of the field of view of the local user and the intersecting portion of the 3D model of the environment – Para 8); 



rendering the 3D representation of the real-world environment in a user interface (UI) from the second perspective using the past image and past mesh data so that the 3D representation of the real-world environment does not include the camera (i.e. generate the scene from a selected perspective view – Para 82; Fig. 4C – using previously captured intersecting portions of the 3D model – Para 46, 50 – and live video – Para 84).








Claim 19, the corresponding rationale as applied in the rejection of claim 6 applies herein.  Additionally, Siltanen discloses wherein rendering the 3D representation of the real-world environment continues while the perspective is updated remote user may change the virtual camera in real time – Para 82; Fig. 4C).


Claim 20, Siltanen discloses the method of claim 15, wherein the real- time sensor data are saved over time, and wherein the method further comprises rendering, from a third perspective, a past 3D representation of the real-worldSerial No.: 15/994,585-6-Aty Docket No.: MS1-9216US Atty/Agent: Benjamin A. KeimNewport IP, LLCenvironment from real-time sensor data collected at a time point in the past (i.e. the 3D environment data corresponding to the position of the selected perspective, e.g. virtual camera position, is provided to the remote device – Para 82; Fig. 4C; the 3D model that appears to the remote viewer includes live video of the field of view of the local user and the intersecting portion of the 3D model of the environment – Para 84; intersecting portions 



Claim 21, Siltanen discloses a system of claim 1, wherein the input data from the user of the second computing device indicating the user-selected second perspective of the same real-world environment that is different from the first perspective comprises an instruction to decouple the perspective of the second user device from a real-time perspective of the first computing device (i.e. remote user send a local user virtual camera coordinates defining a select perspective view to generate the scene – Para 82; Fig. 4C).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHANTE E HARRISON/Primary Examiner, Art Unit 2619